           EXHIBIT 1




Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 1 of 29 Pageid#:
                                   7072
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




Fake news fighters

                                               Our ad revenue helps destroy media lies!

                                               Show your support by disabling ad-block (How)

                                                Buy AD-FREE ACCESS here, for only $19 / yr

                                                              Thanks for your support

                                                          We’re winning thanks to YOU!




        ‹‹      GREAT RUSSIAN ART               CAN'T CUCK THE TUCK               BLOCKCHAIN SUPERPOWER                    TALES OF THE H             ››
                                                                                                                           Support Russia Insider - Go Ad-Free!




   Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens
   of Free Speech and Assembly
   Roberta Kaplan, famous for convincing the Supreme Court to legalize 'gay marriage,' is
   trying to use Charlottesville to dismantle the First Amendment


   Mike Enoch          (National Justice)       Wed, Oct 16, 2019          |    1630 words            3,187       43       

     SOCIETY          CHARLOTTESVILLE



   It’s been two years since Roberta Kaplan and her co-conspirators ﬁled their sham
   lawsuit against organizers, speakers and attendees of the August 12, 2017 rally in
   Charlottesville VA, and the media is once again carrying water for her. The latest pu
   piece on the Jewish lesbian lawyer appears in Glamour Magazine, a strange choice
   given how conspicuously lacking Robbie and her accomplices are in that particular
   trait.

   This rather absurd piece of fake news is meant to restore public interest in the
   seemingly interminable lawsuit, as well as drive large dollar donations to Robbie’s
          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 2 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7073                                                                              1/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

   pockets. Published right in between Rosh Hashanah (the Jewish new year) and Yom
   Kippur (the Jewish day of atonement), Robbie no doubt hopes to use the suit as a
   vehicle to pressure schul-goers for shekels. It wouldn’t be the ﬁrst time Robbie has
   exploited the Jewish religious calendar to hit her tribe up. According to a June 2019
   report in the Jewish Telegraphic Agency, Robbie has raised over $10 million so far for
   this bogus suit.




                                                                                                                        Support Russia Insider - Go Ad-Free!



   A non-governmental organization has raised $10 million toward paying the costs, an
   o cial of the group told JTA, and is still fund-raising. Integrity First for America,
   according to its website, is “dedicated to holding those accountable who threaten
   longstanding principles of our democracy — including our country’s commitment to
   civil rights and equal justice.” But for now its only brief is the Charlottesville case.

          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 3 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7074                                                                               2/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

   Where is all that money going?

                                                                                                                        Support Russia Insider - Go Ad-Free!



   Anatomy of a Fraud

   The now two year old Sines v. Kessler lawsuit rests on a threadbare legal theory
   based on an archaic law from 1870 that Robbie herself has publicly
   acknowledged she devised ad hoc in order to pursue her real agenda: to overpower
   the First Amendment and shut down legitimate political speech.




   Four exhausted young men pushed out of Lee Park by Virginia State Police. In front of them is a
   screaming mob armed with poles, projectiles and other weapons.

   Robbie alleges that anyone who attended the rally and did any sort of planning
   ahead of time is liable for the fatal car accident in which communist rioter Heather
   Heyer was killed and for any other damages alleged by her myriad of clients. The
   only reason such a ludicrous suit didn’t get tossed immediately is Robbie’s status as
   a wealthy and famous lawyer with powerful connections in DC and Tel Aviv. Her
   claim to fame is that she argued for gay marriage in front of the Supreme Court in

          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 4 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7075                                                                               3/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

   2013, which granted her celebrity status generated by an unfree press that was
   lockstep in supporting her ambitions.

   To underscore the absurdity of this suit, let’s examine the case of Tyler Magill, a local
   Charlottesville hustler who capitalized on the media commotion following the protest
   to cash in. Magill alleged that he was hit in the neck by a tiki torch on the night of
   August 11th, which four days later caused him to have a stroke! This story went viral
   in leftist circles on the internet and Magill scammed $130,000 in GoFundMe bucks
   from hysterical liberal suckers.

   Magill's allegations were thrown on the pile of frivolous complaints in the Sines v.
   Kessler, which shows Kaplan and her team didn't bother to investigate these claims.
   Magill’s own doctors have publicly expressed trepidation over the claims. At the time
   Robbie’s sham lawsuit was ﬁled, these facts were all publicly known:

             No video or witness account of Magill being struck existed.
             A video of Magill from August 13th in which he chases and screams at Jason
             Kessler had been widely distributed on the internet. There was no injury to his
             neck in this video.
             Magill’s doctors had publicly stated that they could ﬁnd no evidence of trauma
             to his neck, and that even if he had su ered trauma it would be virtually
             impossible for it to trigger a stroke 4 days later.

                                                                                                                        Support Russia Insider - Go Ad-Free!



   Given this, why would a lawyer of Robbie’s alleged stature discredit her litigation by
   including claims from a charlatan like Tyler Magill? Far from being the “blockbuster”
   lawsuit that Glamour says it is, Sines v. Kessler is a hot pile of shit that has only
   survived due to Robbie’s wealth, personal friends in the media and close ties to
   kleptocrats in the Democratic party. In February 2019, Magill quietly moved to
   dismiss himself from the case and slinked away before he was pressed in court.

   In the Glamour pu piece, Robbie repeats her usual fairy tales about how she is
   bravely standing up to the evil white supremacists in spite of a supposedly
   unrelenting torrent of threats and abuse. These claims are wild exaggerations, if not
   outright lies, and are calculated to elicit maximum sympathy from her fellow Jews
   during the Jewish Holy Days. Robbie has made public appeals during the Jewish
          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 5 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7076                                                                               4/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

   holiday of Purim–in which Jews celebrate the murder of Persian vizier Haman, his 10
   sons and 75,000 innocent Persians–to get her fellow Jews writing checks while she
   issues veiled threats against the defendants.

   Robbie the Victim

   In Glamour, Kaplan's Jewish interviewer sets the narrative's table for her:



         When I meet Kaplan for the ﬁrst time and ask about the threats, she almost
         smiles. She gets it, how much these men despise her. She’s a woman who
         happens to be both a lesbian and Jewish. Since the 2016 presidential election,
         she has worn a small star of David around her neck—a personal reminder to
         keep up the ﬁght against hate in all its nefarious forms.



                                                                                                                        Support Russia Insider - Go Ad-Free!



   Robbie will happily announce her status as Jewish, a woman, and a lesbian yet will
   accuse anyone who repeats her own words when describing her of "threats."

   Robbie has also developed a reputation for making bombastic and irresponsible
   statements to the press concerning this case. Until my motions to sanction, she
   operated as if she was above standard procedures and legal ethics. As a defendant
   in the suit, I moved several times with the court to restrain Kaplan from her attempts
   to try me in Jewish-run media, instead of the court of law.

   In one document I complained to the court that Kaplan was:

             Making statements online that were intended to prejudice the public against the
             defendants after having asked for a jury trial.
             Making equivocal allegations attempting to tie defendants to Parklands shooter
             Nikolas Cruz, to murderers of abortion doctors and to Jim Crow era lynchings of
             black Americans.
             Making religious threats against defendants.
             Openly admitting the case was about shutting down free speech.


          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 6 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7077                                                                               5/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

             Doing speeches in which pictures of defendants were included in slideshows
             next to images of burning crosses and hooded klansmen.
             Making statements that imply she has a special connection to the Court.

   The "brilliant" Kaplan's response was to claim that she was su ering threats and
   harassment from defendants. As “evidence” of this, she showed tweets by Jason
   Kessler in which he does not come close to even the most liberal deﬁnition of a
   "threat," placed above and below Gab posts by a mysterious account calling itself
   “American Identitarian Party.” This account may fool a layman, but it would not fool
   anyone familiar with alt-right culture. A cartoon Nazi “fed poster” using the tepid
   Generation Identity’s logo for an avatar? Not only does it make no ideological sense,
   the “American Identitarian Party” had no website, no members, no history, not even
   a social media presence outside of Gab. In other words, this "party" never existed.

   The sole purpose of this "A_I_P" account was to stir the pot and post threats to
   Roberta Kaplan, who curiously did not legally pursue the o ender. This was
   confusing to many people, as she constantly states that she is on a crusade to
   punish everyone harboring "white supremacist" ideas. The FBI would've taken it very
   seriously, since she is wealthy and a member of multiple privileged and protected
   classes, but no, brave Roberta just shrugged it o , as she is part lesbian Ann Frank
   and part goyim-slaying Bar Kokhba!

                                                                                                                        Support Russia Insider - Go Ad-Free!



   My motion was initially dismissed by Magistrate Judge Joel Hoppe a few hours after
   my ﬁnal reply to Kaplan’s opposition was ﬁled, indicating that Hoppe had made up
   his mind before the fact and was not even considering my arguments. As a relatively
   young Judge who is no doubt hoping to be nominated to the Federal bench, Hoppe
   cannot a ord to make an enemy of someone as powerful as Kaplan. Kaplan has the
   inﬂuence to decide who gets to play and who doesn't in DC. I objected to Hoppe’s
   ruling, asking that District Court Judge Norman Moon review his decision.

   The objection had been lingering with no ruling for several months when Robbie
   produced more inﬂammatory propaganda intended to poison the jury pool against
   defendants. This time it was a NowThis video in which Robbie told blatant lies and


          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 7 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7078                                                                               6/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

   featured a video montage with pictures of defendants interspersed with pictures of
   hooded klansmen and dead blacks hanging from trees.

   I ﬁled for emergency relief against Kaplan, sanctioning her for repeated instances of
   unethical behavior and restraining her from making such statements again publicly.
   Shortly thereafter I was dismissed from the case without prejudice, thus relieving the
   judge of the burden of having to make a politically inconvenient decision.


   Judge Norman Moon, who has demonstrated over-the-top bias in every "alt-right"
   case he's had before him (and he seems to get them often) should be ashamed of
   himself for allowing this circus to continue. Sines v. Kessler is just another wart on
   our decaying and corrupt institutions where common men who don't even have
   $1,000 in their bank account are mangled and abused in civil courts by the
   predatory rich who can pay $10 million to play right up front. The suit should be
   renamed Goliath v. David, because while the odds are di cult, outside of the box
   legal thinking can ﬁght them to a standstill.



   Source: National Justice


                                                                                                                        Support Russia Insider - Go Ad-Free!




     SOCIETY

   Our commenting rules: You can say pretty much anything except the F word. If you are abusive, obscene, or

   a paid troll, we will ban you. Full statement from the Editor, Charles Bausman.


   43 Comments                Russia Insider                                                                                              
                                                                                                                                          1     Login

    Recommend 4                    t Tweet         f Share                                                                             Sort by Best



                  Join the discussion…

                LOG IN WITH
                                                  OR SIGN UP WITH DISQUS ?


                                                    Name


          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 8 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7079                                                                               7/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly


                Billo • a day ago
                The enemy stack the courts with their bought and paid for judges. Ask Jim Fetzer. He is being
                railroaded and not allowed to give real evidence or defend himself. The Jews are using our
                system against us, in many ways.
                23 △      ▽ • Reply • Share ›

                          Joe > Billo • a day ago
                          Actually it is not our system. It is noahide. Our system is common law.
                          7△       ▽ • Reply • Share ›

                          Le Ruse > Billo • a day ago • edited
                          Yupp.. Today in our western Judicial Courts, TRUTH is not admissible as evidence !
                          7△       ▽ • Reply • Share ›

                LS • a day ago
                Why do we tolerate these people among us?
                15 △      ▽ • Reply • Share ›

                          Joe > LS • a day ago
                          Because we have not yet reached critical mass in jew awareness. Fear not for we are
                          waking faster than last decade and the next may well be the last for the jew.
                          8△       ▽ • Reply • Share ›

                Ocko von Dornum • a day ago • edited
                Federal rulings apply only in the district of Columbia, the territories and a few islands on this
                planet.
                The states are sovereign which means the federals can not rule in the stste.

                The Constitution is still valid and USCode has provision against traitors who want to dismantle the
                Constitution. Treason is s capital offense.

                Judges are corrupt that's so since time immemorial. It's also in the Bible.

                The remedy against crooked judges is the common law jury where 12 men decide the case.

                The 5th and 7th amendment guarantees the unalienable right of due process under a common
                law jury.

                The decision of the jury in the case is final.

                Chief justice Scalia confirmed that the common law jury is outside the government as it is only
                mentioned in the Bill of Rights but not in the Constitution.(constitution says what our servants in
                government are allowed ((ordained)) to do)

                If you want to be free you have to fight for your rights, otherwise anybody can take it away.

                This Jewish lawyerette needs to be indicted for treason and attempts to destroy the Constitution.
          Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 9 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7080                                                  8/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

                Any violation of an unalienable right is a serious crime. Judges of course can be indicted too and
                if it is a conspiracy the capital punishment is right around the corner.
                13 △      ▽ • Reply • Share ›

                          Truthsayer > Ocko von Dornum • a day ago
                          Nice post, but the Constitution died a long time ago.
                          9△       ▽ • Reply • Share ›

                                    Joe > Truthsayer • a day ago
                                    Its not dead. It can be used IF one is aware of the rules that govern ones life. Not
                                    statutes not codes not regulations not bylaws but law. For instance a judge
                                    demanded i garnish my own "pay" since i work for myself. I refused. I also told him i
                                    have never earned a cent in profit, only equal exchange measured in frn's for my
                                    time and skill. He called in a D.O.R. (department of revenue) agent to try and scare
                                    me into signing. I refused. During second call the judge ordered the agent to
                                    garnish my "pay" and the agent said "your honour we have no record of him". That
                                    was the end of that over 25 years ago. I have never paid a cent in income taxes
                                    either even though i work in the building trades and have for over 45 years now. I
                                    never begged to be a taxpayer.
                                    10 △      ▽ • Reply • Share ›

                                              patriotpioneer > Joe • 21 hours ago
                                              Please Write a Book, No, I am not kidding....!
                                              4△       ▽ • Reply • Share ›

                                              Joe > patriotpioneer • 9 hours ago
                                              Very few would look at a book that tells of knowledge that is consciously
                                              and unconsciously avoided because of lifelong beliefs and deeply ingrained
                                              fear. Most folks internalize belief as their very identity so any facts in
                                              opposition are seen and felt as literal attacks. This is an aspect of what i call
                                              eternal childhood which the jew has worked hard to impose and what most
                                              at this point have gladly adopted and even defend. This clinging to
                                              childhood and irresponsibility is slipping though as truth of the jew spreads.

                                              I think it more important to post on various sites to kick folks in their
                                              complacency and rile some righteous indignation at legal-jewish perfidy.
                                              Leading i hope to the 110th hunt! Book publishing would involve the jews
                                              lifeblood, money, and i seek to need and use the least i can. Our using
                                              money empowers the jew in ways i have yet to be successful at getting
                                              across to most people. Money is not inert! I live a self sufficient life so my
                                              time is "spent" on creating what i need to live comfortably outside the use of
                                              money as far as possible.

                                              Look into the work of Charlie Sprinkle,
                                              htt //     t j ti      th
                                                                                              see more

                              3 △ ▽Document
         Case 3:17-cv-00072-NKM-JCH • Reply • Share
                                               576-1› Filed 10/18/19 Page 10 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7081                                                  9/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly
                                              3               Reply      Share ›


                                              Truthsayer > Joe • a day ago
                                              I'm impressed. No sarcasm.
                                              4△       ▽ • Reply • Share ›

                                              Joe > Truthsayer • 9 hours ago
                                              Don't be. Instead use energy to copy me!
                                              www.losthorizons.com
                                              http://countyjustice.syntha...
                                              1△       ▽ • Reply • Share ›

                Richard Hollembeak • a day ago
                With SLPC and all the other scumbag lawyers hard work ,they have done a good job at making a
                sick joke out of the "legal system" in the USSA .
                13 △      ▽ • Reply • Share ›

                          Joe > Richard Hollembeak • a day ago
                          There are major differences between legal and lawful. The legal realm is noahide while the
                          lawful is common law.
                          5△       ▽ • Reply • Share ›

                Truthsayer • a day ago
                Is it a law that every lesbian has to be so butt ugly? Is it possible they turn to the other side
                because no man would have them?
                12 △      ▽ • Reply • Share ›

                          Le Ruse > Truthsayer • a day ago
                          Yupp, Tell me Truthsayer, would you even considered to dick that ugly broad ?? Myself
                          even a quart of Jim Beam wouldn't sway me ??
                          7△       ▽ • Reply • Share ›

                                    Joe > Le Ruse • a day ago
                                    PLEASE i'm eating while reading and posting!
                                    5△       ▽ • Reply • Share ›

                                              Le Ruse > Joe • a day ago
                                              Ooops Sorry !
                                              It would be as disgusting to me, if I was eating ??
                                              Can understand you perfectly ??
                                              4△       ▽ • Reply • Share ›

                                    Truthsayer > Le Ruse • a day ago
                                    I can't get that drunk, no...and I drink a lot.
                                    4△       ▽ • Reply • Share ›

                   Joe > Truthsayer • a day ago
         Case 3:17-cv-00072-NKM-JCH             • edited
                                             Document    576-1 Filed 10/18/19 Page 11 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7082                                                  10/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly
                          Joe > Truthsayer • a day ago • edited
                          Homosexuality is a sign of a damaged soul.
                          6△       ▽ • Reply • Share ›

                                    Truthsayer > Joe • a day ago
                                    I think it's in the DNA. No one can just start to have lust for the same sex unless it's
                                    hard-wired in...just impossible.
                                    4△       ▽ • Reply • Share ›

                                              Gabby Mouse > Truthsayer • 5 hours ago
                                              No, I don't. Most homos were sexually abused by older perverts when they
                                              were young, a bunch of them in a homo bar admitted it to an undercover
                                              reporter. That's how they propagate their kind, through sexual abuse of
                                              children.
                                              1△       ▽ • Reply • Share ›

                                              Truthsayer > Gabby Mouse • 3 hours ago
                                              Maybe it's both. The old nature/nurture conundrum.
                                              △ ▽ • Reply • Share ›

                                              Joe > Truthsayer • 10 hours ago
                                              Its all opinion. Based on personal experience not research. After we realign
                                              with our natures by removal of the jew from this world we can do real fact
                                              based research. At this point this effort is impossible as is peace. The jew
                                              has our energy to use against us and this is a main reason t.h.e.y must go.
                                              △ ▽ • Reply • Share ›

                Peter Jennings • a day ago
                Taking away one's wealth through bank and finance scams, removing the rights of citizens to
                proper legal council, manipulating markets, taking away any personal protection apparatus,
                making the young fear CO2 and insisting everyone pay a tax because it exists, making the public
                fear young/old white men, taking away the freedom of speech, pushing any decadence as a
                gender variety. It isn't hard to see what is going on.

                No doubt Kaplan is part of the New World Order mob where only they and their cronies get to
                rule.
                7△       ▽ • Reply • Share ›

                DAN BACKSIDE • a day ago
                fat lesbians are born angry..damn ugly too.
                6△       ▽ • Reply • Share ›

                Gerald Greene • a day ago
                James Fetzer has a book for sale at Moon Rock Books proving the Charlottesville riot to be a
                planned fraud - Soros and Dems totally implicated. Support Fetzer (lost suit re Sandy Hook fraud)
                by buying his books. The tribe is moving quickly now to destroy us. Don't let them - unite!
               △ ▽ • Reply • Share ›
         Case6 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 12 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7083                                                  11/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly
                6               Reply      Share ›


                          Joe > Gerald Greene • a day ago • edited
                          Keep working at waking people up to what the jew is. The 110th is near and the more
                          righteously angry people we have to join the hunt the sooner we will be rid of the parasite
                          tribe. Don't lose hope. T.h.e.y. will rule right up to the time t.h.e.y. are running for their lives.
                          2△       ▽ • Reply • Share ›

                Walter • a day ago
                Degeneracy is being promoted by WHO ?? One guess. They do not belong in our country.
                6△       ▽ • Reply • Share ›

                anonymous4u4me • a day ago
                She is a jew and a lawyer that makes her out of the gate a two time loser.
                5△       ▽ • Reply • Share ›

                patriotpioneer • 21 hours ago
                Deep State= Zionists The people in charge are the one you cannot criticize....( Heck you can't
                even ask Questions about them...)
                Ever look up and see how many members of The U.S. Congress
                have dual citizenship with Israel....?

                Sometimes the Truth is Simply the Truth.How many National Security Secretes has Israel Stolen
                from the U.S. ...?
                Israel’s Mossad is free to do whatever it decides necessary to protect its special status. From
                stealing state secrets, pilfering uranium to build atomic bombs, dancing before the backdrop of a
                burning WTC where 3,000 innocents died, and killing US sailors without consequence, Israel can
                do pretty much whatever it wants in the United States and the West.
                Every member of Congress knows you don’t call out the racist state of Israel for its crimes (ethnic
                cleansing, the murder of journalists, medics, and the torture of children).
                In fact, our “representatives” are expected to ignore murderous and racist Israeli settlers killing
                Palestinians and flooding schools with raw sewage, among other despicable crimes.
                This ongoing cruelty and inhumanity are rarely if ever reported by a
                corporate media celebrating Israel’s “democracy” ad nauseam.
                Instead of justice and punishment for crimes against humanity, Israel
                receives billions of dollars every year from oblivious American
                taxpayers (or, more accurately, their children and grandchildren because
                the state now operates in deficit fashion, borrowing trillions the
                unborn will be obliged to pay).
                4△       ▽ • Reply • Share ›

                LSA 90 • a day ago • edited
                Lie not detected. Our rights have become too expensive for some of us to exercise. Exercise your
                1st or 2nd amendment rights and watch your life slowly and methodically destroyed. Exercise
                your right to vote and you get put on a list to be forced to venture at your own expense and risk
                into one of America's most dangerous cities so that a "teen" has a "jury of his peers."
                The jury system has become the new poll tax for suburban whites.
         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 13 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7084                                                  12/28
10/17/2019                          Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

              3△     ▽ • Reply • Share ›

              Le Ruse • a day ago
              Humm.. Do I see a US Weimar here ???
              3△     ▽ • Reply • Share ›

              John C Carleton • a day ago
              She can get her Russian Expat & Spawn thereof Non Semitic Khazarian well endowed hinny back
              to the Steppes of Russia from whence came her Non Semitic Turkmen ancestors, who converted
              to the End of Times Death Cult religion in the year 0740 AD, in the Steppes of Russia.

              Don't let the door of the Russian bound plane hit you in that well endowed hinny as you get out of
              America!




              3△     ▽ • Reply • Share ›

              WestWins • 9 hours ago
              Yea.....they are not at the top of the Control Pyramid.....

              those ellusive illuminati are! If only we could name them. Hard to see those creatures....they move
              so fast. But I hear G. Bush is one. So we know at least one.
              2△     ▽ • Reply • Share ›

              Gary Sellars • 11 hours ago
              What a disgusting cunt. Ugly inside and out.
              2△     ▽ • Reply • Share ›

              AM Hants • 4 hours ago
           Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 14 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7085                                                  13/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

                The French version:

                Zero Brain, Multiple Sexes: Mysterious Creature Unveiled by Parisian Zoo...
                https://sputniknews.com/sci...
                1△       ▽ • Reply • Share ›

                JC • 9 hours ago
                just looked at Yahoo and the first article I see.....Revealed: rightwing push to ban criticism of Israel
                on US campuses,,,,Rightwing activists are attempting to spread new laws across Republican-
                controlled states that would ban criticism on public university campuses of Israel and its
                occupation of Palestinian territory.......https://www.yahoo.com/news/conserva...
                1△       ▽ • Reply • Share ›

                JC • 9 hours ago • edited
                could you imagine an article like this showing up on Yahoo or MSN or Fox or CNN..ABC CBS
                NBC..or NYimes...
                1△       ▽ • Reply • Share ›

                          Joe > JC • 9 hours ago
                          Watch. The tide is turning.
                          1△       ▽ • Reply • Share ›

                abinico • 26 minutes ago
                A jew and a lesbian - that explains a lot.
                △ ▽ • Reply • Share ›

                Fr. John+ • 12 hours ago • edited
                May God damn her. Oh, wait. She's a Jew. Never mind.

                But may God bring her plans to naught. May she have a 'Heather Heyer' event....
                △ ▽ • Reply • Share ›

                Melville Pouwels • 13 hours ago
                understand the thing being a lesbian, but sure would like to see her girlfriend...god has been so
                unkind to some eh??
                △ ▽ • Reply • Share ›


   ALSO ON RUSSIA INSIDER

   No More Blank Check: Syria Withdrawal                                         With US out, Russia Brokers Deal Between
   Signals to Saudis That They Cannot …                                          Assad, Kurds; Keeps Turks in Check
   63 comments • a day ago                                                       64 comments • 2 days ago
             Billo — The Jews want war, we don't. Send the                               LS — More and more it is looking like all they
             Jews over there and let them fight whoever they                             will get out of their 'clean break' strategy is a
             want.                                                                       giant Shia shamshir hanging over their heads.


   Unprecedented: US Forces Peacefully
     Case 3:17-cv-00072-NKM-JCH        Hand 576-1
                                  Document      Kurdish Kerfuffle: Page
                                                  Filed 10/18/19   Sentimental
                                                                        15 of 29USPageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7086                                                             14/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly
   Unprecedented: US Forces Peacefully Hand                                      Kurdish Kerfuffle: Sentimental US
   Over Key Syrian City to Russians, Syrians                                     Politicians, Press Outraged That US …
   109 comments • 2 days ago                                                     25 comments • 9 hours ago
             AM Hants — Wow, what a result.                                              Mike — I am very well aware of that. At the end
                                                                                         of the day, Israel failed just as the US for that
                                                                                             tt S i          lit ll d         ith b f


     FEATURED
     STAY CLASSY MSM




   The Alternative Media Can Defeat the Mainstream Media - Here's the Game Plan
   Ron Unz  16,864  218




   What We Are Doing At Russia Insider, and Why - Summer Fund Drive Appeal from the Editor
   Charles Bausman  7,317  312




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 16 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7087                                                             15/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   Russia Insider Is Working on New Projects, We Will Publish Sparsely for a Few Months
   Charles Bausman  3,802  435




     HELP US BUILD A MOVEMENT!

         E-mail



          Daily headlines
          Letters from the editor, Charles Bausman
      (more info)


             Subscribe !




     ON FIRE: LAST 7 DAYS




   Russia Liberates Iran From SWIFT Blackmail, Gives Access to Alternative Banking Network
   (RT)  7,004  118


         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 17 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7088                                                  16/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly

     WAR IN SYRIA




   Unprecedented: US Forces Peacefully Hand Over Key Syrian City to Russians, Syrians
   Tyler Durden  7,785  110




   The Necessity of Anti-Semitism
   Dr. Andrew Joyce  6,914  289




     ON FIRE: PREVIOUS WEEK




   Defense Minister Shoigu: US Has Been Waging Hybrid War on Russia for 20 Years
   Paul Craig Roberts  10,015  246


     CHRISTIAN ZIONIST MENACE




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 18 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7089                                                  17/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   Mike Pence Presidency: Neocons and GOP Suits Salivating for Return to Bush-Style Foreign
   Policy
   Barbara Boland  6,127  153




     ON FIRE: LAST 30 DAYS
     WW2 REVISIONISM




   Holohoax Denial Is Not Illegal in Russia, Contrary to Many News Reports
   Dr. Matthew Raphael Johnson  9,448  406




   Must-Read: Brilliant Letter from a White Who Stayed in Zimbabwe - Gross Misrule of Formerly
   Wealthy Rhodesia
   Mike Walsh  7,627  116




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 19 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7090                                                  18/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   The Shocking Sexual Mayhem in 1920s Russia Caused by Bolshevik Degeneracy
   (The Atlantic)  14,000  115




   Don't Kid Yourself, Hong Kong is a Straight-Up Color Revolution Stoked by West
   Andre Vltchek  8,198  128


     EU CONSERVATIVE UPRISING




   Czechs O er Africans $4,000 to Leave and Never Return
   (Christians for Truth)  8,420  120




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 20 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7091                                                  19/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   America: A Land Without Truth
   Paul Craig Roberts  8,567  273




   Maine or Mogadishu? African 'Refugees' Turn White Paradise Into Crime-Ridden Hellhole
   John Q. Publius  15,285  151


     TALES OF THE HOLOHOAX




   Another Bombshell Book Crushing the Holohoax Lie, by Son of Jewish Violin Legend Yehudi
   Menuhin - a Review
   Frederick Toeben (The Unz Review)  16,711  141




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 21 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7092                                                  20/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   Three Successful Secret British Plots Against the Russian Empire
   Boris Egorov  7,816  80




   Israeli Ambassador Incensed That Deaf Belgians Can Identify Jews By Their Often Distinctive
   Noses
   (Christians for Truth)  7,937  210



                                                                                                                        Support Russia Insider - Go Ad-Free!




     ON FIRE: LIFETIME




   How Long Would the US Navy Survive in a Shooting War?
   Marc Hopf  85,302  674




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 22 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7093                                                                               21/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   Finally Conﬁrmed: US Created ISIS Terror Group
   (Zero Hedge)  101,597  92




   Gloves Are for Sissies: Photographs Show White Helmets Are Immune to Sarin
   RI Staff  80,587  140




   Russian Missile Tech has Made America's Trillion Dollar Navy Obsolete
   Dmitry Orlov  45,758  372




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 23 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7094                                                  22/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly


   Ten Good Reasons to Hate Putin
   Patrick Armstrong  85,830  185




   Alex Jones Freaks Out: WAKE UP! LISTEN to Putin! - Media is LYING About WAR with Russia!
   (Video)
   Paul Kaiser  44,451  189




   BREAKING: Deﬁning Moment for Putin: Stand up to US/Israel Empire of Chaos, or Fold?
   Damir Marinovich  39,374  606




   The Lawsuit That Could Sink the Clintons: Linda Ives Says She Can Prove Feds Covered up Her
   Son's Murder
   Riley Waggaman  81,191  116




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 24 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7095                                                  23/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   EPIC FAIL: Why Most US Weapons Systems Are Worse than Russia's
   Jacob Dreizin  47,749  364




   NATO Would Probably Lose a War Against Russia
   Shellback  180,672  517




   Inside the Ultra-Elite Special Forces of the Russian Military (Fantastic Interview)
   The Saker  47,663  144




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 25 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7096                                                  24/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly


   The Gloves Come O : Putin Exposes G20's Financial Ties to ISIS
   Rudy Panko  154,861  114




   Top Spymaster Explains How Russian Intelligence Sees the US
    77,925  139




   Putin to Western Elites: Playtime is Over
   Dmitry Orlov  48,646  93




   Top German Editor: CIA Bribing Journalists
    46,562  57




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 26 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7097                                                  25/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   The Latest Russian Fighter Jet Blows America's Away
   Federico Pieraccini  229,370  359




   Arizona: Hillary Clinton’s Election Fraud Masterpiece
   Rudy Panko  126,392  277




   Putin Bored by Netanyahu’s Bible Stories, Invites Israeli PM to Join Real World
   Paul Kaiser  46,530  679




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 27 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7098                                                  26/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly


   NATO vs. Russia, Explained In One Picture
   Paul Kaiser  89,794  418




   Putin LOSES IT, Warns Journalists of War: 'I Don't Know How to Get Through to You People'
   (Video)
   Enrico Braun  234,724  691




     RELATED ARTICLES




   Charlottesville Sentencing Today: Four Young Patriots to Be Cruciﬁed for the Crime of Free Speech, Assembly, and
   Self-Defense
   Gregory Conte Fri, Jul 19 8961 181




   Judge Throws Out Spurious Charges Against 3 Men Who Attended Charlottesville Rally
   James Kirkpatrick Mon, Jun 24 1622 17




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 28 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7099                                                  27/28
10/17/2019                               Frumpy Jewish Lawyer Leading Campaign to Strip US Citizens of Free Speech and Assembly




   Trump's DOJ Must Investigate AntiFa—Or the US Will Descend Into Civil War
   Charlottesville Survivor Wed, May 1 3569 73




   Charlottesville: The Last Stand of American Freedom
   Gregory Conte Wed, Apr 24 7842 76


                                                                                                                        Support Russia Insider - Go Ad-Free!




                                                                                                                                                  
        JOIN US! | ABOUT | CONTACT | INVESTORS | CROWDFUNDING | RSS

        Copyright ©2019
        Russia Insider

        Privacy
        Change Ad Consent




         Case 3:17-cv-00072-NKM-JCH Document 576-1 Filed 10/18/19 Page 29 of 29 Pageid#:
https://russia-insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-and-assembly/ri27784
                                                                            7100                                                                               28/28
